492 Pa. 10 (1980)
421 A.2d 1065
In re ESTATE of Kenneth L. PIERCE, Deceased.
Appeal of Pluma CRILLEY, Administratrix of the Estate of Kenneth L. Pierce.
Supreme Court of Pennsylvania.
Argued October 2, 1980.
Decided October 31, 1980.
*11 Donald Laird Hankey, New Kensington, for appellant.
Joseph F. Strain, Deputy Atty. Gen., Harrisburg, for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY and KAUFFMAN, JJ.

OPINION OF THE COURT
PER CURIAM:
This is an appeal from a final decree of the Court of Common Pleas of Westmoreland County, Orphans' Court Division, sustaining a claim of Commonwealth of Pennsylvania in the amount of $6,340.34 against the estate of now-deceased Kenneth Pierce for care and maintenance of Pierce from May 1953 to July 1960 at Torrence State Hospital. Appellant, administratrix of decedent's estate, contends that the Commonwealth's claim should have been disallowed on the ground that the portion of the estate the Commonwealth claims constitutes veterans' benefits exempt from attachment *12 under 38 U.S.C. § 3101(a). This matter is controlled by Chojnacki Estate, 397 Pa. 596, 156 A.2d 812 (1959), cert. denied, 363 U.S. 826, 80 S.Ct. 1595, 4 L.Ed.2d 1522 (1960), as well as Grcich Estate, ___ Pa. ___ (J.319 of 1980, filed this day), where we have held that veterans' benefits are for the care and maintenance of the recipient and are not designed to provide a windfall inheritance to heirs of a deceased. The decree of the orphans' court here fully comports with Chojnacki and Grcich. Thus we affirm.
Decree affirmed. Each party pay own costs.
FLAHERTY, J., did not participate in the consideration or decision of this case.